UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

AVTROMICALEY FILED

wha
+

i a a a ee ee eee eee ee ee x
UNITED STATES OF AMERICA, : 11¢r1056 (DLC)
-V¥O : ORDER
EBERHARD REICHERT, 2 cat
Defendant. : | USBC SDNY
Be en en ee ee ee x DOCUMENT
he.
i

 

request to conduct his sentencing by videoconference or
telephone conference and scheduled his sentencing for April 17,
2020 at 1:00 pm. Accordingly, it is hereby

ORDERED that defense counsel shall discuss the attached
form, Waiver of Right to be Present at Criminal Proceeding, with
the defendant. If there is informed and voluntary consent to
waive his in-person presence at the sentencing, defense counsel
shall file with the Court the executed form by April 15, 2020.
Counsel is advised that in the event the defendant consents but
counsel is unable to obtain the defendant’s physical signature

on the attached form, the Court will conduct an inguiry on April

 
17 to determine whether it is appropriate for the Court to add
the defendant's signature to the form.

Dated: New York, New York
April 9, 2020

he.

VIDENISE COTE
United Btates District Judge

 
